Citation Nr: 0112730	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-08 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating greater than 30 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1972 to 
January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1999, in which the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a rating greater than 30 percent for 
schizophrenia.  The veteran subsequently perfected an appeal 
of that decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran has schizophrenia, paranoid type, which is 
manifested by a dysthymic mood, a slightly flattened affect, 
intact judgment and insight, goal-directed thought processes, 
no auditory or visual hallucinations, no delusions or ideas 
of reference, a lack of suicidal or homicidal ideations, 
normal speech, and occasional sleep difficulty. 


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for 
schizophrenia have not been met.  38 U.S.C. § 1155 (West 
1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9203 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantially complete the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  
In the present case the duty to assist has been satisfied.  
The appellant has not identified any evidence that is not of 
record which must be obtained to decide the claim.  The 
appellant has been provided a current VA examination 
addressing his schizophrenia, which was performed by the same 
doctor who treats him on an outpatient basis, and prescribes 
medication for him, and who also reviewed the claims file.  
Further, he has been provided notice of what he needs to 
submit to substantiate his claim in the statements of the 
case.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  There is no reasonable 
possibility that return of the claim to the RO for further 
efforts to assist would raise any reasonable possibility of 
substantiating the veteran's claim.  Remand for the RO to 
address the requirements of the Act in the first instance 
would serve no practical purpose.  Accordingly, a remand back 
to the RO for compliance with the new duty to assist 
requirements is not necessary, and the appellant is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The RO granted the veteran's claim of entitlement to service 
connection for schizophrenia in an August 1974 decision, 
awarding the veteran a compensable rating of 50 percent as of 
January 5, 1974.  In June 1976 the RO decreased the 
evaluation of the veteran's schizophrenia to 30 percent 
disabling, effective September 1, 1976.  In October 1976, 
March 1977, and July 1982 the RO made additional denials of 
the veteran's claims for a schedular increase, finding on 
each occasion that the evidence did not warrant an evaluation 
greater than 30 percent for the veteran's schizophrenia.  The 
veteran sought another schedular increase in March 1999, 
which was again denied by the RO in a May 1999 rating 
decision.  The veteran's perfected appeal of that decision is 
currently before the board. 

The veteran contends that his schizophrenia has increased in 
severity.  Specifically, he contends that his condition has 
worsened and caused him to miss time from work, and that his 
medications have changed frequently over the past few years.  
He claims that he has difficulty sleeping, suffers from mood 
swings, has decreased sexual interest, and has difficulty 
maintaining effective relationships with his family and co-
workers.  He asserts that these conditions warrant a higher 
rating.     

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Turning to the merits of the appellant's claim, the appellant 
seeks a disability rating greater than 30 percent for his 
service-connected schizophrenia.  Pursuant to VA's Schedule 
for Rating Disabilities, 38 C.F.R. §  4.130 (2000) 
(Schedule), the RO ascertained the severity of the veteran's 
schizophrenia by application of the criteria set forth in the 
general rating formula for mental disorders, which provides 
that for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication, a 10 percent rating is warranted.  For 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating is warranted.  38 C.F.R. § 4.130, Code 9203 (2000).  

A 50 percent rating contemplates occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

In connection with his claim for an increased rating, the 
veteran submitted as a statement from Dr. A. Boyd dated in 
March 1999, in which Dr. Boyd states that the veteran has 
chronic schizophrenia and has to miss work occasionally. 

In May 1999, the veteran underwent a VA psychiatric 
examination by Dr. A. Boyd, who noted that the veteran was 
well known to him from treatment in the outpatient psychiatry 
clinic.  He also indicated that he had reviewed the claims 
file.  The examiner wrote that the veteran "suffers from 
chronic paranoid schizophrenia and is able to basically 
control the symptoms for the most part by staying on his 
medications."  The examination report indicates that the 
veteran was clean and neat in appearance, and that the 
examiner was able to easily establish and maintain rapport 
with the veteran.  The veteran's thought processes were goal-
directed throughout the interview.  He denied any auditory or 
visual hallucinations, as well as any suicidal or homicidal 
ideations.  There was no evidence of delusion or ideas of 
reference.  The veteran's speech was normal in rate and 
volume.  The veteran did report fluctuations in his sleep, 
sometimes sleeping five or six hours but often only sleeping 
three or four hours.  The veteran also reported difficulty in 
his job at the post office, associating his poor sleep with 
his job and stating that his supervisor became angry when the 
veteran informed him that he would have to take time off from 
work to keep his VA examination appointment.  The examiner 
noted that the veteran's mood was dysthymic, and his affect 
was slightly flattened, while his judgment and insight 
appeared to be intact.  The examiner described the veteran as 
alert and fully oriented.  

During this VA examination, the veteran was assessed with a 
current Global Assessment of Functioning (GAF) score of 55, 
with the highest GAF in the past year estimated to be 60.  
The GAF, or "global assessment of functioning," is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (hereinafter DSM-IV), quoted in Carpenter v. 
Brown, 8 Vet.App. 240, 242.  (1995).  A 51-60 rating 
indicates moderate symptoms, such as a flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
such as few friends, conflicts with friends, co-workers.  
DSM-IV, at 47; Carpenter.  

Upon consideration of the evidence, the Board finds that the 
evidence as a whole fails to establish that the veteran meets 
the criteria for a disability rating in excess of 30 percent.  
The evidence establishes that the veteran has moderate 
difficulty establishing and maintaining effective work and 
social relationships, and had a slightly flattened affect 
upon examination.  However, there is no evidence in the 
record that the veteran has circumstantial, circumlocutory, 
or stereotyped speech, as the examiner described the veteran 
as having normal speech.  There is no indication in the 
record that the veteran has had any panic attacks, or that he 
has difficulty understanding complex commands.  There is no 
indication that the veteran has any impairment of his short 
or long term memory.  The veteran also has not been described 
as being impaired in regard to his judgment or abstract 
thinking.  

In addition, while he states he has mood swings, and his mood 
was noted to be dysthymic on the examination report, a 
depressed mood is contemplated by the 30 percent evaluation 
currently in effect.  Furthermore, his GAF indicates that he 
has moderate symptoms.  The examiner, who is also the 
veteran's treating psychiatrist, stated that the veteran was 
able to control the symptoms of his chronic paranoid 
schizophrenia for the most part by staying on his 
medications.  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (2000).  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a rating greater than 30 percent for 
schizophrenia is denied.



		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals



 

